DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 13-23, filed 07/06/2021, with respect to claims
1- 21 have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claims 1-5, 9-16 and 19-24 as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1 - 2, 4, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Lee et al. (US # 20180009400), in view of the US Patent Application Publication by Wood (US # 20050029867), in view of the US Patent Application Publication by Musafia et al. (US # 20210020998), in view of the US Patent Application Publication by Tkachenko et al. (US # 20180219390).

Regarding Claim 1, Lee teaches in Figures 1-7, a modular dynamically allocated capacity storage system (MODACS) (Combination of Main Battery 111 and Auxiliary Battery 121) comprising: 
a housing (Main Battery 111 and Auxiliary Battery 121 is in separate housing) comprising 
a plurality of source terminals (Positive output terminal of the main battery 111 and Positive output terminal of the auxiliary battery 121) suppling power at a first voltage potential to a first plurality of load (Operation A as shown in Table 1, (i.e.), First source terminal supplying power to first load 130, [0039-0040]) and power at a second voltage potential to a second plurality of load (Operation G as shown in Table 1, (i.e.), Second source terminal supplying power to second load 140, [0053]),, 
a plurality of switches (Switches S1 through S4 [0032]),
(Cells of the main battery 111 and the auxiliary battery are illustrated in Fig 1) configured to supply power to each of the plurality of positive output source terminals based on states of the plurality of switches (Based on the states of the switches S1-S4 the cells of the main battery and the auxiliary battery configured to supply power to source terminals as illustrated in table 1, [0034]), wherein the plurality of cells are configured to selectively supply power to (i) the first plurality of load via a first positive output source terminal  (Operation A as shown in Table 1, (i.e.), First source terminal supplying power to first load 130, [0039-0040]), and (ii) the second plurality of loads via a second positive output source terminal (Operation G as shown in Table 1, (i.e.), Second source terminal supplying power to second load 140, [0053]), and wherein the plurality of positive output source terminals include the first positive output source terminal and the second positive output source terminal (see annotated figure 1 below).

    PNG
    media_image1.png
    713
    788
    media_image1.png
    Greyscale

a sensing module (Power Controller 160) configured to determine parameters of each of the plurality of batteries and generate corresponding status signals (“…a state of charge of a battery, an operation state of a battery…”, [0033, 0046]); and
a control module (160).
Lee teaches the main battery and auxiliary battery contained in individual housing but explicitly fails to teach:
a common housing for the batteries,

Wood teaches in Figures 1A and 3B, an Energy management system 100 comprising housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A), source terminals (Terminals of High voltage battery 24 and Low voltage battery 22) supplying power to a first plurality of loads (High voltage loads 34) and a second plurality of loads (Low voltage loads 32, [0034]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include a single housing for the batteries and to supply power to plurality of loads within the apparatus of Lee, as taught by Wood, in order to eliminate the weight of two separate battery housing to save cost and also to meet the power demand of various loads in the vehicle.
The combination of Lee and Wood fail to teach:
a plurality of sensing modules configured to determine parameters of each of the plurality of cells and generate corresponding status signals; and 
Musafia teaches in Figure 9, a sensing module (plurality of sensors, [0092, lines 4-5]) configured to determine one or more parameters corresponding to each of the plurality of cells [0092, lines 10-19].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sensing the battery cells parameters within the apparatus of Lee and Wood, as taught by Musafia, in order to control the overdischarge of the battery cells effectively to prevent over-discharge that shortens the battery service life, thus increasing the longevity of the battery.

the control module configured to receive a power request signal, and based on the power request signal and the parameters of each of the plurality of cells, (i) determine a connected configuration for the plurality of cells relative to each other and the plurality of positive output source terminals, and (ii) set states of the plurality of switches according to the connected configuration.
Tkachenko teaches in Figure 1, a control module (2) configured to receive a power request signal (“…load controller requests…”, Page 4, Col 1, line 2), and based on the power request signal and the parameters of each of the plurality of cells, (i) determine a connected configuration for the plurality of cells relative to each other and a plurality of source terminals (every cell groups 1, 2 and 3 has is it’s own positive output source terminals), and (ii) set states of the plurality of switches according to the connected configuration (Abstract, lines 6-8, [0042, lines 11-39, 0043]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing the power to the load based on power request to the controller within the apparatus of Lee, Wood and Musafia, as taught by Tkachenko, in order to efficiently provide required output power to the load on respective positive output source terminals based only on the power request, thus eliminating the power transfer losses.

Regarding Claim 2, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
[0033].
The combination of Lee, Wood and Musafia fail to teach:
wherein the control module is configured to: 
connect the plurality of cells in a plurality of packs and connect the plurality of packs in a plurality of groups, wherein each of the packs includes one or more of the plurality of cells, and wherein each of the plurality of groups includes one or more of the plurality of packs;
determine voltage, temperatures and current levels for each of the plurality of packs, each of the plurality of groups and an overall circuit of the plurality of groups including pack specific parameters specific to each of the plurality of packs, group specific parameters specific to each of the plurality of groups, and parameters specific to the overall circuit; and 
determine the connected configuration based on the pack specific parameters, the group specific parameters and the parameters specific to the overall circuit.
Tkachenko further teaches:
wherein the control module is configured to: 
connect the plurality of cells in a plurality of packs and connect the plurality of packs in a plurality of groups, wherein each of the packs includes one or more of the plurality of cells, and wherein each of the plurality of groups includes one or more of the plurality of packs ([0032], Claim 8, lines 1-10);
determine voltage, temperatures and current levels for each of the plurality of packs, each of the plurality of groups and an overall circuit of the plurality of groups [0035-0036, [0083, lines 6-8]; and 
determine the connected configuration based on the pack specific parameters, the group specific parameters and the parameters specific to the overall circuit [0039].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine configuration of the battery pack based on parameters within the charging apparatus of Lee, Wood and Musafia, as taught by Tkachenko, in order to determine suitable configuration of the battery pack for getting charged and discharged.

Regarding Claim 4, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
Lee further teaches:
wherein the control module is configured to determine the connected configuration to maximize power levels and current levels at each of the plurality of source terminals while satisfying demands for each of the plurality of source terminals and while not exceeding predetermined state of function limits (see Table 1, [0033]).
Lee teaches the main battery and auxiliary battery contained in individual housing. 
The combination of Lee, Musafia and Tkachenko fail to teach:
a common housing for the batteries,
(Housing of the Energy Management unit 100 in illustrated in Fig 1A).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include a housing for energy storage within the apparatus of Lee, Musafia and Tkachenko, as taught by Wood, in order to eliminate the weight of two separate battery housing, thus saving cost.

Regarding Claim 13, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Musafia and Tkachenko fail to teach:
wherein the control module is configured to: determine if 12V load demand is less than a predetermined amount; and if the 12V load demand is less than the predetermined amount, connect the plurality of cells in groups and connect the groups in parallel to maximize power to one of the plurality of source terminals, wherein the one of the plurality of source terminals is a 48V source terminal.
Wood further teaches:
wherein the control module is configured to: determine if 12V load demand is less than a predetermined amount; and if the 12V load demand is less than the predetermined amount, connect the plurality of cells in groups and connect the groups in parallel to maximize power to one of the plurality of source terminals [0018], wherein the one of the plurality of source terminals is a 48V source terminal [0019].


Regarding Claim 15, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
wherein the control module is configured to monitor states of the plurality of cells and control states of the plurality of switches to prevent at least one of states of charge of the plurality of cells from going outside of one or more predetermined ranges.
Wood further teaches:
wherein the control module is configured to monitor states of the plurality of cells and control states of the plurality of switches to prevent at least one of states of charge of the plurality of cells from going outside of one or more predetermined ranges [0038, lines 11-15, 0039, 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitoring the state of cells to keep in predetermined states cells within the apparatus of Lee, Musafia and Tkachenko, as taught by Wood, in order to prevent each of the battery from being subjected to overcharge, overdischarge, or the like, thus increasing the longevity of battery.


Regarding Claim 22, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of  Lee, Musafia and Tkachenko further teaches:
wherein the plurality of positive output source terminals are mounted on an exterior of the housing.
Wood further teaches a plurality of positive output source terminals are mounted on an exterior of the housing.
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include positive source terminals outside the housing within the apparatus of Lee, Musafia and Tkachenko, as taught by Wood, in order to facilitate the user identify the output source terminals.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wood, Musafia and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Bulur et al. (US # 20150372515).

Regarding Claim 3, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
wherein the control module is configured to: determine at least one of states of charge, states of health, or states of function for each of the plurality of cells, each of a plurality of packs, each of a plurality of groups and an overall circuit of the plurality of groups, wherein each of the plurality of packs includes one or more of the plurality of 
determine the connected configuration based on the at least one of the states of charge, the states of health, or the states of function. 
Bulur teaches in Figures 1-5, a multi-cell battery comprising:
a control module (240) is configured to: 
determine at least one of states of charge [0025 lines 13-19, 0026, lines 1-15], states of health [0026, lines 15-20], or states of function for each of plurality of cells [0025 lines 13-19, 0026, lines 1-15], each of a plurality of packs, each of a plurality of groups and an overall circuit of the plurality of groups, wherein each of the plurality of packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups (Abstract, [0011, 0022]); and 
determine the connected configuration based on the at least one of the states of charge, the states of health, or the states of function [0023].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling the switches based on state of charge and health of the battery cells within the charging apparatus of Lee, Wood, Musafia and Tkachenko as taught by Bulur, in order to effectively provide cell voltage balancing to keep all the cells in a battery pack at close to the same voltage so as to avoid a destabilizing over-charge as well as to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wood, Musafia and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Kaucic et al. (US # 20190196427).

Regarding Claim 5, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
 wherein the control module is configured to determine voltages, temperatures and current levels of the plurality of cells, a plurality of packs, a plurality of groups and an overall circuit, wherein each of the packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or more of the plurality of packs, and wherein the overall circuit includes the plurality of groups; 
determine instantaneous power and current limits, short-term power and current limits, and extended period power and current limits for at least one of the plurality of cells, the plurality of packs, the plurality of groups or the overall circuit; and 
determine the connected configuration based on the instantaneous power and current limits, short-term power and current limits, and extended period power and current limits.
Kaucic teaches in Figure 1, a control module (115) is configured to determine voltages, temperatures and current levels of the plurality of cells, a plurality of packs, a plurality of groups and an overall circuit, wherein each of the packs includes one or more of the plurality of cells, wherein each of the plurality of groups includes one or ([0032], Claim 23); 
determine instantaneous power and current limits, short-term power and current limits, and extended period power and current limits for at least one of the plurality of cells, the plurality of packs, the plurality of groups or the overall circuit [0037]; and 
determine the connected configuration based on the instantaneous power and current limits, short-term power and current limits, and extended period power and current limits [0034, 0020].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by Kaucic, in order to control the energy storage system to reduce inefficiency and/or degradation (see Kaucic, para 0003, lines 11-12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wood, Musafia and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Dulle (US # 20170126036).

Regarding Claim 9, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
Wood further teaches wherein the control module is configured to:
determine voltages, current levels of sets of cells, wherein each of the sets includes one or more cells [0041, lines 13-17]; 

wherein the control module is configured to:
determine temperatures, and current levels of sets of cells (see Fig 1).
determine instantaneous power and current limits, short-term power and current limits, and continuous power and current limits of each of the sets of cells; and
selectively connect the each of the sets of cells to one or more of the plurality of source terminals based on the voltages, temperatures, current levels, instantaneous power and current limits, short-term power and current limits, and continuous power and current limits.
Dulle teaches:
wherein the control module is configured to:
determine temperatures, and current levels of sets of cells (see Fig 3).
determine instantaneous power and current limits, short-term power and current limits, and continuous power and current limits of each of the sets of cells; and
selectively connect the each of the sets of cells to one or more of the plurality of source terminals based on the voltages, temperatures, current levels, instantaneous power and current limits, short-term power and current limits, and continuous power and current limits [0108].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Wood, Forssell and Tkachenko, as taught by Dulle, in order to improve the power delivery and the efficiency of the system.

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wood, Musafia and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Shin et al. (US # 20170187202).

Regarding Claim 10, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
connect the plurality of cells in groups,
determine a state of charge of each of the groups; and for a discharge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with highest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit.
Shin teaches in Figures 1 and 2, an electricity storage system comprising:
connect the plurality of cells in groups [0028]; 
determine a state of charge of each of the groups; and for a discharge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with highest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit ([0027, Fig 2, 0041]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling power based on the battery parameters within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by Shin, in order 

Regarding Claim 11, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
 wherein the control module is configured to: connect the plurality of cells in groups; determine a state of charge of each of the groups; and for a charge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with lowest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit [0013, 0028].
Shin teaches in Figures 1 and 2, an electricity storage system comprising:
wherein the control module is configured to: connect the plurality of cells in groups; determine a state of charge of each of the groups; and for a charge current demand, based on the states of charge of the groups, determine a number of the groups to connect in parallel, and select ones of the groups with lowest states of charge to connect in parallel to form a parallel circuit while not connecting the other ones of the groups to the parallel circuit [0013, 0028].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling discharge power based on the battery parameters within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by .

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wood, Musafia and Tkachenko as applied to claim 1 above, in further view of the US Patent Application Publication by Hong et al. (US # 20170166075).

Regarding Claim 12, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
Lee teaches the main battery and auxiliary battery contained in individual housing. 
The combination of Lee, Musafia and Tkachenko fail to teach:
a common housing for the batteries,
Wood further teaches in Figures 1A and 3B, an Energy management system 100 comprising housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include a housing for energy storage within the apparatus of Lee, Musafia and Tkachenko, as taught by Wood, in order to eliminate the weight of two separate battery housing, thus saving cost.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of 
Hong teaches in Figures 2 and 3, connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups [0015]; based on the states of charge, determine a number of the groups to connect in parallel to satisfy high priority safety loads [0037]; and connect the number of the groups with highest states of charge in parallel to satisfy the high priority safety loads [0047].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries having highest power and supply to the load within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by Hong, in order to facilitating continued vehicle operation notwithstanding a failure of one or more of the other battery strings (see Hong, [0015, Page 2, lines 11-13]).

Regarding Claim 14, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
wherein the control module is configured to: determine priority levels of the plurality of source terminals; connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of the groups to connect in parallel to satisfy 48V loads; and 
Hong teaches a control module is configured to: determine priority levels of the plurality of source terminals; connect the plurality of cells in groups based on the priority levels; determine states of charge of the groups; based on the states of charge, determine a number of the groups to connect in parallel to satisfy loads demand; and connect the number of the groups with lowest states of charge in parallel to satisfy the loads demand [0024].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries to meet the load demand within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by Hong, in order to facilitating continued vehicle operation notwithstanding a failure of one or more of the other battery strings (see Hong, [0015, Page 2, lines 11-13]).

Regarding Claim 16, Lee, Wood, Musafia and Tkachenko teaches the apparatus of claim 1.
Lee further teaches the plurality of output source terminals comprise a first source terminal and a second source terminal (Positive output terminal of the main battery 111 and Positive output terminal of the auxiliary battery 121); 
The combination of Lee, Wood, Musafia and Tkachenko fail to teach:
the control module configured to 
(i) determine whether a predetermined type of starter is used to start an engine, and (ii) based on the parameters and whether the predetermined type of starter is used, 
Hong teaches:
and the control module configured to 
(i) determine whether a predetermined type of starter is used to start an engine, and (ii) based on the parameters and whether the predetermined type of starter is used, (a) connect packs of the plurality of cells in parallel to maximize current capability for the second source terminal, or (b) connect multiple series of blocks of the plurality of cells in parallel to provide a maximum starting current for the first source terminal.
determine states of charge of the groups [0015]; based on the loads [0037]; and connect multiple series of blocks of the plurality of cells in parallel to provide a maximum starting current for the first source terminal [0047].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining group of batteries having highest power and supply to the load within the apparatus of Lee, Wood, Musafia and Tkachenko, as taught by Hong, in order to facilitating continued vehicle operation notwithstanding a failure of one or more of the other battery strings (see Hong, [0015, Page 2, lines 11-13]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Lee et al. (US # 20180009400), in view of the US  by Wood (US # 20050029867), in view of the US Patent Application Publication by Musafia et al. (US # 20210020998).

Regarding Claim 19, Lee teaches in Figures 1-7, a modular dynamically allocated capacity storage system (MODACS) (Combination of Main Battery 111 and Auxiliary Battery 121) comprising: 
a plurality of source terminals (Positive output terminal of the main battery 111 and Positive output terminal of the auxiliary battery 121) supplying power at a first voltage potential to a first plurality of load via a first source terminal (Operation A as shown in Table 1, (i.e.), First source terminal supplying power to first load 130, [0039-0040]) and power at a second voltage potential to a second plurality of loads via a second source terminal (Operation G as shown in Table 1, (i.e.), Second source terminal supplying power to second load 140, [0053]), 
a plurality of switches (Switches S1 through S4 [0032]), 
a plurality of cells (Cells of the main battery 111 and the auxiliary battery are illustrated in Fig 1) each of which configured to supply power to each of the plurality of source terminals based on states of the plurality of switches (Based on the states of the switches S1-S4 the cells of the main battery and the auxiliary battery configured to supply power to source terminals as illustrated in table 1, [0034]), and 
a sensing module (Power Controller 160) configured to determine one or more parameters corresponding to each of the plurality of batteries (“…a state of charge of a battery, an operation state of a battery…”, [0033, 0046]); and 
(160) configured to execute an algorithm [0030] to control capacity allocation for the plurality of source terminals based on the parameters (See Table 1, [0033]) and at least one of: 
a vehicle operating state [0033]; 
Lee further teaches the main battery and auxiliary battery contained in individual housing but explicitly fails to teach:
a housing for the storage system,
source terminals supplying power to a first plurality of loads and a second plurality of loads.
Wood teaches in Figures 1A and 3B, an Energy management system 100 comprising housing (Housing of the Energy Management unit 100 in illustrated in Fig 1A), source terminals (Terminals of High voltage battery 24 and Low voltage battery 22) supplying power to a first plurality of loads (High voltage loads 34) and a second plurality of loads (Low voltage loads 32, [0034]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include a single housing and to supply power to plurality of loads within the apparatus of Lee, as taught by Wood, in order to eliminate the weight of two separate battery housing to save cost and also to meet the power demand of various loads in the vehicle.
The combination of Lee and Wood fail to teach:
a sensing module configured to determine one or more parameters corresponding to each of the plurality of cells; and 

Musafia teaches in Figure 9, a sensing module (plurality of sensors, [0092, lines 4-5]) configured to determine one or more parameters corresponding to each of the plurality of cells [0092, lines 10-19]; and 
a control module (Processor 120) configured to execute an algorithm to control capacity allocation for the plurality of source terminals based on the parameters [0092, lines 20-25].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sensing the battery cells parameters and allocating power accordingly within the apparatus of Lee and Wood, as taught by Musafia, in order to control the overdischarge of the battery cells effectively to prevent over-discharge that shortens the battery service life, thus increasing the longevity of the battery.

Claims 20 - 21 and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Kahnt et al. (US # 20190270391), in view of the US Patent Application Publication by Musafia et al. (US # 20210020998).

Regarding Claim 20, Kahnt teaches in Figure 1, a modular dynamically allocated capacity storage system (MODACS) (dual-voltage battery 1, [0029]) comprising: 
a housing (24, [0038, lines 1-3]) comprising 
(connection points 12, 13, 14 and 15 coming out from the housing of the dual-voltage battery 1 from positive sides of the voltage supply units 4, 5, 6 and 7, [0031, lines 7-12, 0033]) including a first source terminal (connection points 12), a second source terminal (connection points 13) and a third source terminal (connection points 14), wherein a preset voltage of the first source terminal (connection points 12 outputs 12 volts, Col 32, lines 3-6) is different than preset voltages of the second source terminal and the third source terminal (connection points 14 has 15 outputs 48 volts, Col 32, lines 6-10), 
a plurality of cells (see Figure 1), 
sets of switches (Switches are illustrated in Fig 1), wherein each of the sets of switches includes at least four switches and connects one of the plurality of cells to the second source terminal (See plurality of switches for third voltage supply 6) and the third source terminal (See plurality of switches for fourth voltage supply 7);
a control module is configured to determine a connected configuration of the plurality of cells relative to the plurality of positive output source terminals including determining which ones of the plurality of cells to connect to each of, the second source terminal and the third source terminal (if fourth supply unit 7 is defective, loads 18 and 19 are powered by third supply unit 7, [0036, lines 10-14]), and 
control states of the sets of switches according to the connected configuration, and based on one or more a plurality of parameters, selectively allocate first ones of the plurality of cells to supply power to the first source terminal [0009, lines 7-10] and selectively allocate second ones of the plurality of cells to supply power to the second source terminal [0010].

wherein each of the sets of switches connects one of the plurality of cells to the first source terminal.
a control module is configured to determine a connected configuration of the plurality of cells including determining which ones of the plurality of cells to connect to each of, determining which ones of the plurality of cells to connect to each of the first source terminal.
Musafia teaches in Figure 2A, a battery pack comprising each of the sets of switches connects one of the plurality of cells (Cells 10a) to a first source terminal (11a, [0057]).
a control module is configured to determine a connected configuration of the plurality of cells including determining which ones of the plurality of cells to connect to each of, determining which ones of the plurality of cells to connect to each of the first source terminal [0002, lines 1-4, Combination of cells 16 closed with switches produces certain voltage at first output terminal 11a, [0058]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include plurality of cells providing voltage to first terminal within the apparatus of Kahnt, as taught by Musafia, in order to supplement the backup outgoing power to the first terminal in case the power supply cell fails or malfunctions, thus providing uninterrupted power which improves the efficiency of the system.

Regarding Claim 21, Kahnt and Musafia teaches the apparatus of claim 20.
Kahnt further teaches:
[0009, lines, 0035-0036]; 

Regarding Claim 23, Kahnt and Musafia teaches the apparatus of claim 20.
The combination of Kahnt and Musafia fail to teach:
wherein the plurality of parameters include two or more of: states of power rails of the plurality of positive output source terminals; an amount of load current; a power rail hold-up time; an amount of power supplied to loads; rates of capacity changes for each of the plurality of positive output source terminals; priority levels of power domains; and minimum capacity requirements for one or more of the plurality of positive output source terminals.
Duan teaches in Figure 1, plurality of parameters include states of power rails of the plurality of positive output source terminals [0031]; an amount of load current [0030, lines 16-17].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, include monitor the bus voltage and output currents within the apparatus of Kahnt and Musafia, as taught by Duan, in order to improve the regulation of output so that undesirable voltage fluctuations on the low-voltage bus are avoided (see Duan, [0031, lines 3-5]).

Regarding Claim 24, Kahnt and Musafia teaches the apparatus of claim 20.
Kahnt fails to teach:

Musafia teaches in Figure 9, a control module (Processor 120) configured to execute an algorithm to control capacity allocation for a plurality of positive output source terminals based on a plurality of parameters of each of the plurality of cells. ([0092, lines 20-25], Claim 14).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sensing the battery cells parameters and allocating power accordingly within the apparatus of Kahnt, as taught by Musafia, in order to control the overdischarge of the battery cells effectively to prevent over-discharge that shortens the battery service life, thus increasing the longevity of the battery.

Allowable Subject Matter
1.	Claims 17 and 18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 17, no prior art was found that discloses: 
the control module configured to receive a charge request signal, and based on the charge request signal and the one or more parameters, 
(i) determine a number of groups of cells to connect in parallel to receive regenerative power.
(ii) satisfy regenerative load requirements for a second source terminal before satisfying regenerative load requirements for a first source terminal, and


In terms of Claim 18, no prior art was found that discloses: 
the control module configured to receive a discharge request signal, and based on the discharge request signal and the one or more parameters, 
(i) determine a number of groups of cells to connect in parallel to discharge power, 
(ii) satisfy load requirements for the second source terminal before satisfying load requirements for the first source terminal, and 
(iii) utilize one or more groups of the plurality of cells with highest states of charge for a first source terminal and discharge other groups of the plurality of cells, wherein the other groups include the number of groups of cells and does not include the one or more groups, in combination with all other elements recited in the claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Son et al. (US # 20130278216) teaches in Figure 1, a power supply comprising:

the BMS 16 may determine and output a switching control signal for switching the third or fourth switching element SW2-1 or SW2-2 by measuring and comparing: the SOCs, the number of discharges, the temperatures, etc. of the first and second battery groups 15-1 and 15-2 (e.g., comparing with each other or to a reference value) [0087].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859